 Case 3:19-cv-01089-JPG Document 32 Filed 05/12/20 Page 1 of 2 Page ID #101



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 QUINYATTE J. HARRELL, #180524,                    )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )          Case No. 19-cv-01089-JPG
                                                   )
 DEREK MORGAN,                                     )
                                                   )
                Defendant.                         )

                                MEMORANDUM AND ORDER

GILBERT, District Judge:

       Now before the Court are three Motions for Subpoena filed by Plaintiff Quinyatte Harrell

on May 7, 2020. (Docs. 29, 30, and 31). Plaintiff seeks to subpoena (1) records of all discovery

gathered in his Criminal Case No. 18-CF-67 from his public defender and the State’s attorney, in

order to prove the exact date and time of his arrest and booking in Wabash County Jail (Doc. 29);

(2) AT&T’s records of all incoming and outgoing phone calls and text messages involving a

certain phone number from May 9, 2018 through July 8, 2018, to show that Plaintiff had access to

his cellular phone during his detention at Wabash County Jail (Doc. 30); and (3) Grant County

Sheriff’s recordings of all telephone conversations made from Grant County Jail to a certain phone

number from June 19-25, 2018, to prove that Plaintiff was in possession of his cellular phone

during this time period (Doc. 31). Plaintiff’s motions are DENIED.

       Plaintiff seeks all of the above information because he intends to amend his complaint.

However, Plaintiff does not need this evidence to prepare an Amended Complaint. Rule 11(b) of

the Federal Rules of Civil Procedures requires that representations to the Court be made “to the

best of the person’s knowledge, information, and belief, formed after an inquiry [that is] reasonable




                                                 1
 Case 3:19-cv-01089-JPG Document 32 Filed 05/12/20 Page 2 of 2 Page ID #102



under the circumstances.” FED. R. CIV. P. 11(b). In other words, the allegations need only be

based on Plaintiff’s personal knowledge, information, or reasonable beliefs.

       Although Plaintiff may need some of this information to survive summary judgment or for

use at trial, he still has ample time to gather it through other means. Pursuant to the Scheduling

and Discovery Order, the deadline for completing all discovery is January 11, 2021. (Doc. 16, pp.

2-5). Prior to that deadline, Plaintiff may prepare written interrogatories, requests for production

of documents, and requests for admissions to obtain this information from Grant County’s Sheriff,

who is a defendant in this action. If he unable to obtain necessary and discoverable information

another way, Plaintiff may renew his motion to subpoena it.

       To date, Plaintiff has demonstrated no efforts to obtain this information through a proper

discovery request before seeking to subpoena these records. He has provided insufficient reasons

for his request—seeking far more information than he states is necessary.           He also omits

information that is critical to the Court’s consideration of his request—including the name of the

individual associated with the phone number he identifies.         Further, Plaintiff has still not

demonstrated how this information is relevant to his case.

       For the reasons set forth herein, Plaintiff’s Motions for Subpoena (Docs. 29, 30, and 31)

are DENIED.

       IT IS SO ORDERED.
       DATED: May 12, 2020
                                                              s/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              United States District Judge




                                                 2
